United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1692
                                     ___________

C. B. Allison,                            *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Treadco, Inc.,                            *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: January 8, 2001

                                    Filed: January 19, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

      C.B. Allison declined a transfer to a new job position at Treadco, Inc. After
Allison retired, he brought this action against Treadco asserting age discrimination and
constructive discharge. The district court granted Treadco summary judgment,
concluding Allison failed to create a genuine issue of material fact on the questions of
constructive discharge and pretext. On appeal, Allison contends he presented a jury
question on whether Treadco had created an intolerable work environment that forced
him to resign and whether the transfer decision was a pretext for discrimination. We
agree with the district court that Allison failed to put forth evidence to show an
objective person would have felt forced to quit. There was no evidence the new
position required Allison to perform duties he was incapable of performing, or that
Treadco could reasonably foresee Allison would resign as a consequence of the
reassignment. Indeed, the evidence showed Treadco made the reassignment to
continue providing Allison with a company vehicle to drive to work after the manager,
who allowed Allison to drive his company truck as a courtesy, was replaced with a new
manager who needed to drive the manager's truck. Further, the reassignment involved
no decrease in salary or benefits, Allison had performed many of the duties of the new
job before, and Allison did not ask to remain in his old position. Allison also failed to
present evidence that Treadco's reason for reassigning Allison was both incorrect and
a pretext for intentional age discrimination. We thus affirm on the basis of the district
court's summary judgment opinion and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-